Name: Council Regulation (EEC) No 1355/91 of 24 May 1991 fixing the basic price and the buying-in price for apricots, peaches, nectarines and lemons for the period 1 June to 16 June 1991
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 130/4 Official Journal of the European Communities 25. 5 . 91 COUNCIL REGULATION (EEC) No 1355/91 of 24 May 1991 fixing the basic price and the buying-in price for apricots, peaches, nectarines and lemons for the period 1 June to 16 June 1991 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament (3), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the products harvested in a given growing season are marketed from May to August of each year in the case of apricots, from May to October of each year in the case of peaches and nectarines and from June to May of the following year in the case of lemons ; whereas, however, in accordance with the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price should be fixed during the slack market ­ ing period at the beginning of the marketing year ; Whereas, in order to ensure the continuity of lemon prices and to ensure that intervention is possible for peaches and nectarines from 1 June 1991 , it is necessary to fix the basic price and the buying-in price for these products for the period 1 June to 16 June 1991 , pending a decision for the 1991 /92 marketing year ; Whereas the application of Articles 148 ( 1 ) and 285 ( 1 ) of the Act of Accession to Spain and Portugal respectively results in price levels differing from those of the common prices ; whereas, pursuant to Articles 149 and 285 of the said Act, the Spanish and Portuguese prices should be aligned on the common prices at the beginning of the marketing year ; whereas the criteria laid down for that alignment result in the basic price and the buying-in price applicable in those two Member States being fixed at the levels given below, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 June to 16 June 1991 , the basic price and the buying-in price for apricots, peaches, nectarines and lemons, expressed in ecus per 100 kilograms net, shall be as follows : for apricots :  basic price : ECU 31,44 in Spain, ECU 33,34 in Portugal and ECU 41,68 in the other Member States,  buying-in price : ECU 17,91 in Spain, ECU 19,00 in Portugal and ECU 23,74 in the other Member States ; for peaches :  basic price : ECU 43,51 in Spain and ECU 45,31 in the other Member States ;  buying-in price : ECU 24,18 in Spain and ECU 25,17 in the other Member States ; for nectarines :  basic price : ECU 59,07,  buying-in price : ECU 28,35 ; for lemons : ;  basic price : ECU 29,89 in Spain, ECU 32,36 in Portugal and ECU 42,47 in the other Member States,  buying-in price : ECU 17,59 in Spain , ECU 18,95 in Portugal and ECU 24,95 in the other Member States . These prices refer, respectively, to :  packed apricots of quality class I of a size over 30 millimetres,  packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale, Merril Gemfree, Michelini , Red Haven, San Lorenzo, Spring ­ crest and Springtime varieties of quality class I , size 61 to 67 millimetres,  packed nectarines of the Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold varieties of quality class I, size 61 to 67 millimetres,  packed lemons of quality class I , size 53 to 62 milli ­ metres . These prices do not take account of the cost of the packa ­ ging in which the product is put up . Article 2 This Regulation shall enter into force on 1 June 1991 . (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 375, 31 . 12. 1990, p . 17. (J) Opinion delivered on 16 May 1991 , (not yet published in the Official Journal). 25. 5 . 91 Official Journal of the European Communities No L 130/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 May 1991 . For the Council The President R. STEICHEN